Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00816-CV

              IN THE INTEREST OF A.M.R., K.N.R. and D.M.R., Children

                From the 198th Judicial District Court, Kerr County, Texas
                                Trial Court No. 19-254B
                        Honorable Rex Emerson, Judge Presiding

         BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER all costs of the appeal taxed against appellant Aaron Michael Rogers.

      SIGNED January 15, 2020.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice